Case 6:20-cv-00648-CEM-GJK Document 1-4 Filed 04/14/20 Page 1 of 3 PageID 50




                        Exhibit D
Case 6:20-cv-00648-CEM-GJK Document 1-4 Filed 04/14/20 Page 2 of 3 PageID 51




     Int. Cls.: 1, 3, 5, 9, 10 and 28
     Prior U.S. Cls.: 1, 4, 5, 6, 10, 18, 21, 22, 23, 26, 36, 38,
     39, 44, 46, 50, 51 and 52
                                                                          Reg. No. 2,793,534
     United States Patent and Trademark Office                             Registered Dec. 16, 2003


                                        TRADEMARK
                                    PRINCIPAL REGISTER




     3M COMPANY (DELAWARE CORPORATION)            SUPPLIES , IN CLASS 1 (U.S. CLS. 1, 5, 6, 10, 26
     2501 HUDSON ROAD                             AND 46).
     3M CENTER                                      FIRST USE 11-0-1990; IN COMMERCE 11-0-1990.
     ST. PAUL, MN 55144 , BY MERGER, BY CHANGE
        OF NAME MINNESOTA MINING AND MANU-          FOR: NON-MEDICATED SKIN CARE PRO-
        FACTURING COMPANY (DELAWARE COR-          DUCTS, NAMELY, CLEANSERS, CREAMS, LO-
        PORATION) ST. PAUL, MN 55144              TIONS, MOISTURIZERS, BARRIER CREAMS AND
                                                  EMOLLIENTS, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51
       FOR: ETHYLENE OXIDE FOR USE IN THE         AND 52).
     STERILIZATION OF MEDICAL, LABORATORY
     AND FOOD HANDLING INSTRUMENTS AND              FIRST USE 1-0-1996; IN COMMERCE 1-0-1996.
     EQUIPMENT; CHEMICAL AND STEAM INDICA-
     TOR STRIPS AND TAPE FOR USE WITH AUTO-         FOR: FULL LINE OF BANDAGES, DRESSINGS
     CLAVES AND FOR TESTING THE STERILITY OF      AND MEDICAL TAPES, NAMELY, ADHESIVE
     MEDICAL INSTRUMENTS AND EQUIPMENT; IN-       BANDAGES, BANDAGES FOR SKIN WOUNDS,
     DICATOR STRIPS FOR TESTING GLUTARALDE-       SURGICAL BANDAGES, WOUND DRESSINGS,
     HYDE, ETHYLENE OXIDE AND OTHER               NON-STICK PADS FOR USE AS MEDICAL DRES-
     CHEMICAL SOLUTIONS AND GASES; INDICATOR      SINGS, MEDICATED COMPRESSES, TRANSPAR-
     STRIPS FOR TESTING FOR BIOLOGICAL CONDI-     ENT MEDICAL DRESSINGS, HYDROCOLLOID
     TIONS FOR USE IN SAFETY-MONITORING; INDI-    DRESSINGS, COLOSTOMY DRESSINGS, ULCER
     CATOR STRIPS FOR INDICATING                  DRESSINGS, MEDICAL ADHESIVE TAPES, SURGI-
     TEMPERATURES FOR USE IN THE STERILIZA-       CAL TAPES, AND WOUND AND SKIN CLOSURE
     TION AND SAFETY-MONITORING; ASSAY AND        ADHESIVE STRIPS WITH OR WITHOUT ANTIMI-
     REAGENT TEST KITS AND COUNT PLATES FOR       CROBIAL SOLUTIONS; GAUZE; WOUND HEAL-
     FIELD AND LABORATORY TESTING FORE COLI,      ING FILLERS WITH OR WITHOUT GAUZE;
     COLIFORM, AND OTHER BACTERIA OR CON-         MEDICATED SKIN CARE PREPARATIONS; SUR-
     TAMINANTS IN MEAT, DAIRY PRODUCTS AND        GICAL DISINFECTANTS AND PREPPING SOLU-
     OTHER TYPES OF FOOD, AND FOR TESTING TO      TIONS; MEDICATED ANTISEPTIC HAND WASHES;
     DETECT YEAST AND MOLD; AND STERILIZA-        AND CULTURE MEDIA, BACTERIOLOGICAL
     TION MONITOR TESTING KITS CONTAINING         MEDIA AND DIAGNOSTIC PREPARATIONS FOR
     INDICATOR STRIPS OR TAPE, REAGENTS AND       CLINICAL OR MEDICAL LABORATORY USE, IN
     RECORD KEEPING CARDS OR BINDERS FOR          CLASS 5 (U.S. CLS. 6, 18, 44, 46, 51 AND 52).
     TESTING THE STERILITY OF SURGICAL AND
     MEDICAL INSTRUMENTS, EQUIPMENT, AND            FIRST USE 2-0-1991; IN COMMERCE 2-0-1991.
Case 6:20-cv-00648-CEM-GJK Document 1-4 Filed 04/14/20 Page 3 of 3 PageID 52




       FOR: COMPUTER SOFTWARE FOR USE IN THE                 PLATES AND ADAPTERS TO REMOVE RF CUR-
     MEDICAL AND HEALTH CARE FIELDS FOR PRO-                 RENT FROM A PATIENT'S BODY DURING ELEC-
     CESSING CLAIMS FOR REIMBURSEMENT, MAIN-                 TROSURGERY; THERMAL COLD AND HOT
     TAINING PATIENT RECORDS, CODING AND                     PACKS FOR FIRST AID AND THERAPEUTIC PUR-
     GROUPING DATA USED FOR MEDICAL AND                      POSES; EYE PATCHES FOR MEDICAL USE; PAD-
     HEALTH CARE RESEARCH, AND FOR REPORT-                   DING FOR USE BETWEEN MEDICAL EQUIPMENT
     ING HEALTH TRENDS AND OTHER MEDICAL                     AND PATIENTS OR FOR ELEVATING OR POSI-
     DATA; AND FULL LINE OF RESPIRATORY FACE                 TIONING LIMBS; POUCHES FOR HOLDING SUR-
     MASKS FOR FILTERING OUT GERMS, DUST AND                 GI CAL AND MEDICAL INSTRUMENTS;
     POLLEN, IN CLASS 9 (U.S. CLS. 21, 23, 26, 36 AND 38).   ISOLATION POUCHES AND BAGS FOR STORING
                                                             ORGANS, TISSUE AND OTHER BODY PARTS FOR
       FIRST USE 5-0-1992; IN COMMERCE 5-0-1992.             TRANSPLANTS AND LABORATORY TESTING;
                                                             AND FULL LINE OF STERILIZED AND NON-
       FOR: FULL LINE OF ORTHOPEDIC CASTINGS                 STERILIZED FASTENING AND COMPRESSION
     TAPES, SPLINTS, REINFORCING STRIPS, ELASTIC             SURGICAL WRAPS, IN CLASS 10 (U.S. CLS. 26, 39
     BANDAGES, AND SUPPORT BANDAGES AND                      AND 44).
     COMPRESSION WRAPS; COMPOSITE FABRICS
     CONTAINING FIBERGLASS AND RESINS FOR                      FIRST USE 6-0-1990; IN COMMERCE 6-0-1990.
     USE IN MAKING CASTS; PADDING FOR ORTHO-
     PEDIC CASTS; ORTHOPEDIC CASTING TOOLS;                    FOR: ATHLETIC TAPE AND ATHLETIC SUP-
     FULL LINE OF STETHOSCOPES; FULL LINE OF                 PORT AND COMPRESSION WRAPS FOR KNEES,
     SURGICAL MASKS, FACE SHIELDS, AND RE-                   WRISTS, ANKLES, ELBOWS, LEGS AND ARMS, IN
     SPIRATORY MASKS FOR MEDICAL PURPOSES;                   CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).
     FULL LINE OF SURGICAL AND MEDICAL PRO-
     CEDURE DRAPES AND SHEETS; PATIENT ISOLA-                  FIRST USE 0-0-1993; IN COMMERCE 0-0-1993.
     TION DRAPES; MEDICAL-EQUIPMENT
     ISOLATION DRAPES; NON-ADHERENT SHEET-                    OWNER OF U.S. REG. NOS. 1,181,981, 1,234,260
     ING FOR BEDS, STRETCHERS AND EXAM TA-                   AND OTHERS.
     BLES; SURGICAL GOWNS; COMPRESSION
     BANDAGES; SURGICAL COMPRESSES; MEDICAL                    THE MATTER SHOWN IN BROKEN LINES IN-
     THERMOMETERS; FULL LINE OF MEDICAL                      DICATES THE RELATIVE PLACEMENT OF THE
     ELECTRODES WITH OR WITHOUT CHEMICAL                     MARK ON A TYPICAL PACKAGE FOR THE
     CONDUCTORS AND WET GELS FOR USE IN                      GOODS AND IS NOT CLAIMED AS A FEATURE
     CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-                   OF THE MARK.
     ENCEPHALOGRAPH AND OTHER TYPES OF PA-
     TIENT MONITORING; LEADS AND CONNECTORS                    SER. NO. 76-138,263, FILED 9-29-2000.
     FOR USE WITH MEDICAL ELECTRODES; DEFI-
     BRILLATION PADS; ELECTROSURGICAL PADS,                  ALICIA COLLINS, EXAMINING ATTORNEY
